DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 48-65 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed 04/17/2020 was considered in part. This IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, the IDS was not accompanied by NPL document C106 (Nguyen et al.). This document has not been considered.
	In order to have the struck-through references in the IDS considered by the Examiner, Applicant is asked to submit a new IDS having listed therein only the struck-through documents from this IDS. The IDS should be accompanied by a copy of each struck-through reference.


Claim Interpretation
	The preamble of claim 48 recites a stable formulation “for intrathecal administration”. The Examiner notes that the phrase “for intrathecal administration” in the preamble recites the intended use of the claimed composition. MPEP § 2111.02 states the following regarding preamble statements regarding purpose or intended use:
"If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitation, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation).”
As such, the phrase “for intrathecal administration” in the preamble of claim 48 does not receive patentable weight because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed composition. Any prior art that reads on the limitations set forth in the body of claim 48 will be interpreted to read on the entirety of claim 48.


Claims 61-63 recite particular stability properties of the claimed compositions. These recited properties appear to be inherent properties of the claimed composition. As such, any prior art composition that contains the ingredients recited in claim 48 in the particular recited amounts will be interpreted to read on the entirety of claim 48 and on claims 61-63. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 56 depends from claim 48 and recites that the formulation further comprises a buffering agent selected from a list that includes phosphate. Claim 57 recites the formulation of claim 56, wherein the buffering agent is phosphate. However, claim 48, from which claims 56-57 depend, recites that the formulation contains phosphate. As such, it is unclear whether claims 56-57 are duplicates of claim 48 or whether they are intended to recite that the formulation of claim 48 contains an additional buffering agent along with the phosphate of claim 48. Accordingly, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 56-57, rendering them indefinite. Therefore, claims 56-57 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claims 56-57 as reciting limitations that are duplicates of limitations recited in claim 48. Therefore, any prior art that reads on claim 48 will be interpreted to read on claims 56-57 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 48-49 and 51-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over international patent application WO 2005/073367 filed by Fogh et al., published 08/11/2005, in view of Katakam et al., J. Pharm. Sci. 84(6): 713-716 (1995), and US patent application 2011/0300120 filed by Avila et al., published 12/08/2011.


A sodium phosphate buffer, such as 10 mM sodium phosphate at pH 7.5, can be used as the standard buffer throughout purification to inhibit residual phosphatases (page 21, lines 22-25; cf. claims 48, 56, and 57). NaCl concentrations during purification can be 50-150 mM (page 21, lines 25-26; cf. claims 54 and 55; cf. lines 4-5 of claim 65 [“…NaCl at a concentration ranging from approximately 0-300 mM”]). The purification comprises a step of hydrophobic interaction chromatography, or HIC (page 21, lines 35-39). The ASA can be concentrated from 0.1 mg/mL to 50 mg/mL (page 23, lines 19-21; cf. claims 49 and 51; cf. lines 1-2 of claim 48 [“…an arylsulfatase A (ASA) protein at a concentration of approximately 5-100 mg/mL”] and line 3 of claim 65 [“…an arylsulfatase A (ASA) protein at a concentration ranging from approximately 0.1-100 mg/mL”]; cf. claims 61-63; see claim interpretation above for the Examiner’s interpretation of claims 61-63). The ASA polypeptide can be formulated as a therapeutic formulation containing phosphate buffer, sucrose, and non-ionic surfactants such as 
The arylsulfatase A can be administered intrathecally (page 31, lines 33-34; page 34, lines 17-19; cf. claim 65). The arylsulfatase A can be administered for the treatment of metachromatic leukodystrophy (see entire document, including page 11, lines 16-19; cf. claim 65). The arylsulfatase A formulation can be filled into a suitable container (page 19, lines 20-21; cf. claim 64).

However, Fogh does not teach that the Pluronic surfactant in the ASA formulation is poloxamer 188 at the claimed concentration. 

Katakam teaches that a concentration of 0.1% Pluronic F-68 stabilizes proteins against denaturation that leads to protein aggregation (see entire document, including page 715, right column, paragraphs 1 and 2; cf. lines 2-3 of claim 48 [“…poloxamer 188 at a concentration ranging from 0.1-0.15%"], and line 4 of claim 65 [“…a poloxamer at a concentration ranging from approximately 0.05-0.50%”]; the Examiner notes that Pluronic F-68 is another name for poloxamer 188).

While Fogh does not teach that the Pluronic contained in the ASA formulation is Pluronic F-68 (i.e., poloxamer 188) at 0.1%, it would have been obvious to one of 
Fogh recites a range of ASA concentration in the formulation (0.1-50 mg/mL) that overlaps with the ranges recited in instant claims 48 (at or greater than 5 mg/mL), 49 (10 mg/mL, 30 mg/mL, 50 mg/mL, or 100 mg/mL), 51 (at least 10 mg/mL), and 65 (0.1-100 mg/mL). MPEP § 2144.05 states that a prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art.
Therefore, claims 48-49 and 51-65 are rendered obvious by Fogh in view of Katakam and are rejected under 35 U.S.C. 103(a).

Claims 48-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over international patent application WO 2005/073367 filed by Fogh et al., published 08/11/2005, in view of Katakam et al., J. Pharm. Sci. 84(6): 713-716 (1995), and US patent application 2011/0300120 filed by Avila et al., published 12/08/2011.

As discussed above, claims 48-49 and 51-65 are rendered obvious by Fogh in view of Katakam. However, Fogh and Katakam do not teach that ASA is aggregated below the levels recited in claim 50.

Avila teaches that hydrophobic interaction chromatography removes protein aggregates in protein solutions, which can be arylsulfatase A solutions, such that the composition contains less than 3% aggregate (see entire document, including page 9, Table 1, and page 11, paragraph 0158).

Fogh and Katakam do not teach that the ASA solution contained less than 5% aggregated ASA as recited in instant claim 50. However, as discussed above, Fogh teaches using HIC as a purification step in the purification of ASA, and Avila teaches that HIC removes aggregates from protein solutions, such as solutions of ASA, such that the solution contains less than 3% aggregated protein. As such, it is highly likely that the ASA solutions rendered obvious by the teachings of Fogh and Katakam contain less than 3% aggregated ASA after HIC. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 
Therefore, claims 48-65 are rendered obvious by Fogh in view of Katakam and Avila and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 15, 17, 23-25, and 43 of copending Application No. 16/828731 in view of international patent application WO 2005/073367 filed by Fogh et al., published 08/11/2005, Katakam et al., J. Pharm. Sci. 84(6): 713-716 (1995), and US patent application 2011/0300120 filed by Avila et al., published 12/08/2011. 



However, the claims of ‘568 do not recite the poloxamer 188, aggregation, container, NaCl concentration, and stability limitations recited in instant claims 48, 50, 55, and 61-65.

While the claims of ‘731 do not recite the poloxamer 188, aggregation, container, NaCl concentration, and stability limitations recited in instant claims 48, 50, and 61-65, these limitations would be obvious to one of ordinary skill in the art in light of the teachings of Fogh, Katakam, and Avila, which renders these elements obvious for the intrathecal administration of ASA formulations (see full discussion below under Claim Rejections – 35 USC 103). As such, the instant claims are ‘rendered obvious’ by the claims of ‘731 in view of Fogh, Katakam, and Avila and are provisionally rejected on the ground of nonstatutory, obviousness-type double patenting.

This is a provisional nonstatutory double patenting rejection.

Claims 48-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10646554 in view of international patent application WO 2005/073367 filed by Fogh et al., published 08/11/2005, Katakam et al., J. Pharm. Sci. 84(6): 713-716 (1995), and US patent application 2011/0300120 filed by Avila et al., published 12/08/2011. 

The claims of ‘554 recite a method of treating MLD by intrathecally administering a formulation comprising ASA at a concentration at or greater than 25 mg/mL, wherein the formulation comprises no greater than 20 mM of phosphate (‘554 claim 1; cf. instant claims 48, 49, 51, 56, 57, 61-63, and 65). The formulation can comprise NaCl at a concentration of approximately 154 mM (‘554 claim 16; cf. instant claims 54-55). The ASA protein can have SEQ ID NO.: 1 (‘554 claim 8; cf. instant claim 52). The ASA protein can be produced from human cells or CHO cells (‘554 claims 9-10; cf. instant claim 53). The formulation can be liquid or lyophilized (‘554 claims 13-14; cf. instant claims 58-59). The formulation can comprise a stabilizing agent (‘554 claim 15; cf. instant claim 60). 

However, the claims of ‘554 do not recite the poloxamer 188, aggregation, container, and stability limitations recited in instant claims 48, 50, and 61-65.

.

Claims 48-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 9770410 in view of international patent application WO 2005/073367 filed by Fogh et al., published 08/11/2005, Katakam et al., J. Pharm. Sci. 84(6): 713-716 (1995), and US patent application 2011/0300120 filed by Avila et al., published 12/08/2011.

The claims of ‘410 teach a method of treating MLD by intrathecally administering a formulation comprising ASA at a concentration at or greater than 5 mg/mL, wherein the formulation comprises no greater than 50 mM of phosphate (‘410 claim 1; cf. instant claims 48, 49, 51, 56, 57, 61-63, and 65). The formulation can contain NaCl at a concentration of approximately 154 mM and have a pH of 6 (‘410 claim 18; cf. instant claims 48, 54, 55, and 65). 



While the claims of ‘568 do not recite the poloxamer 188, aggregation, container, and stability limitations recited in instant claims 48, 50, 53, and 61-65, these limitations would be obvious to one of ordinary skill in the art in light of the teachings of Fogh, Katakam, and Avila, which renders these elements obvious for the intrathecal administration of ASA formulations (see full discussion below under Claim Rejections – 35 USC 103). As such, the instant claims are ‘rendered obvious’ by the claims of ‘410 in view of Fogh, Katakam, and Avila and are rejected on the ground of nonstatutory, obviousness-type double patenting.

Claims 48-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10660944. Although the claims at issue are not identical, they are not patentably distinct from each other because the formulation recited in the claims of ‘944 is narrower than the formulation recited in the instant claims. Therefore, the instant claims are ‘anticipated by’ the claims of ‘944 and are rejected on the ground of nonstatutory double patenting.

Conclusion
No claims are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/
Primary Examiner, Art Unit 1653
02/23/2022